The prevailing opinion, I think, fails fundamentally to distinguish the different capacities in which appellant served as well as the different liabilities and relationships required to be recognized and considered growing out of them. For the reasons hereinafter stated, I cannot concur in the prevailing opinion of the court.
Clarence W. Brooks died intestate on the 24th day of May, 1918. On petition duly filed, Mary Brooks, decedent's widow, on the 5th day of August, 1918, was appointed administratrix of the estate of her deceased husband, and qualified by giving a bond in the sum of $72,500 and on the same day letters of administration were issued to her.
Chronologically, during the administration of the estate of Clarence W. Brooks, the following occurred:
August 4, 1918, petition for family allowance was filed.
September 16, 1918, an order was entered by the court *Page 519 
allowing Mary Brooks a family allowance of $100 per month, which was to commence from the date of the death of decedent, on May 24, 1918. Due notice of this hearing was given.
December 8, 1919, the court entered an order fixing the inheritance tax at the sum of $1,215.51.
A petition for partial distribution and settlement and allowance of account to date was filed December 10, 1919. In this account Mary Brooks took credit for $1,900 on account of family allowance, also the item of $1,215.51 for inheritance tax was presented and allowed.
On July 9, 1920, Mary Brooks filed, as administratrix, a second account and petition for partial distribution. On September 15, 1920, the court entered a decree approving this second account and partial distribution. No item for family allowance appeared in that account.
Nothing more appeared to be done in the proceedings until February 1, 1922, when the administratrix filed a third account and petition for partial distribution.
On February 17, 1922, this account was approved and petition granted. No item for family allowance appeared in this account.
On February 12, 1924, Mary Brooks, administratrix of the estate of Clarence W. Brooks, deceased, died.
On May 21, 1924, David Jenson filed a petition praying for letters of administration upon the estate of Clarence W. Brooks, deceased.
On July 21, 1924, the court entered an order appointing David Jenson as administrator of the estate of Clarence Brooks, deceased, and fixing his bond in the penal sum of $19,000, if personal, and $11,000 in the event a surety bond was furnished, and on the next day letters of administration were issued to him.
On the 9th day of August, 1926, after a petition for removal of David Jenson as administrator of the estate of Clarence W. Brooks, deceased, had been filed and on the day, but before the matter came on for hearing, David Jenson *Page 520 
resigned as administrator, and on the same day the court entered an order accepting the resignation. This order also provided that David Jenson should render and file a detailed and itemized statement of account of all his receipts and disbursements. He was also ordered to turn over to the Ogden State Bank, the newly appointed administrator in his stead, all of the assets of the estate of Clarence W. Brooks, deceased.
On the 10th day of August, 1926, letters of administration de bonis non were issued to the Ogden State Bank.
On the 18th day of August, 1926, David Jenson filed what is entitled an "Administrator's Report," which contained, among other matters, a statement of the condition of the estate at the time of allowance and settlement of the third and last account rendered by Mary Brooks, as administratrix of the estate of Clarence W. Brooks, deceased. There is also appended to said report a schedule entitled "Residue of Property and Assets." This report contains no dates or values. It is merely a list of real property and notes and stocks alleged to belong to the estate.
On the 30th day of January, 1928, formal objections to the "Administrator's Report" were filed.
In the meantime many petitions, orders, sales, motions, and transactions had found place in the record of the probate court. The above will sufficiently indicate what has taken place to correlate what follows.
To the objections to the "Administrator's Report," David Jenson filed a demurrer February 9, 1928. At this point in the proceedings there occurs in the record this order: "And it is further ordered that you, David Jenson, file in court on or before said March 9th, a complete account of the administration of Mary Brooks from the date of the approval of her third account, as administratrix of the estate of Clarence W. Brooks, to the date of her death, itemizing the same showing the dates and amounts received and from whom and from what source received, the dates and amounts disbursed and to whom and for what disbursed," *Page 521 
etc., "and it is further ordered that you file in court on or before said March 9th a complete account, as administrator de bonis non of the estate of Clarence W. Brooks, deceased, from the date of the death of Mary Brooks, administratrix, up to and including the date of your resignation," etc.
The evidence then proceeds, through the balance of the hearing, apparently on the assumption that David Jenson should be required to account in the Clarence W. Brooks estate from the time of the rendering of the third account by Mary Brooks, administratrix, February 17, 1922, until the time of the resignation of Davivd Jenson, as administrator de bonis non, on the 9th day of August, 1926.
Upon conclusion of the taking of testimony the court made findings and entered an order:
"That there was on hand belonging to the estate of Clarence W. Brooks, deceased, at the time of the death of Mary Brooks, administratrix, cash in the sum of $4012.24, and the same and the whole thereof was then in the possession of David Jenson and the same continued to remain in his possession until July 22, 1924, on which day he qualified as administrator herein, and as successor to said Mary Brooks, administratrix, and the same sum came into his possession as administrator herein; that David Jenson after his appointment as administrator, received additional cash belonging to said estate in the sum of $4675.18, thereby making the total sum of $8,687.42."
Some credits and allowances are then made and a net balance of $7,822.82 fixed as the amount which is a part of the estate. Interest is calculated and added making a total sum of $8,970.16, which "said David Jenson, former administrator," is required "forthwith to deliver. * * * And that thereupon said David Jenson, Administrator, together with the surety upon his bond as such administrator, shall be released from any and all further liability."
The appellant David Jenson assigns error upon a number of findings upon which the above order or judgment is based. The first assignment attacks part of finding No. 9, which, in part, reads as follows: *Page 522 
"In the first account and report of Mary Brooks, administratrix, filed December 10, 1919, credit was taken by her and allowed by the court in its decree made herein on December 30, 1919, and filed December 31, 1919, for $1215.51 as inheritance taxes and claimed to have been paid to the State of Utah."
All parties recognize that the court in arriving at the amount that David Jenson, as administrator de bonis non of the estate of Clarence W. Brooks, deceased, should account for, included this item of $1,215.51 allowed by the court in December, 1919, for the payment of inheritance taxes. It is admitted these taxes were never paid. There is no attempt to trace this specific fund. At the time of making the order that amount was no doubt on hand and a part of the estate. The evidence also discloses that David Jenson as attorney for Mary Brooks, administratrix, had possession of and handled most of the funds and accounts of the estate. David Jenson as administrator de bonis non of the estate of Clarence W. Brooks, deceased, and his sureties, can be held only for such sums of money or property as came into his hands after his appointment and qualification on July 22, 1924. Mary Brooks, as administratrix, was allowed that sum of $1,215.51 for the purpose of paying inheritance taxes in 1919. She and her sureties must account for that sum. If such sum was drawn from the estate funds and paid to David Jenson for the purpose of paying inheritance taxes and he converted or embezzled the same between December 31, 1919, and July 22, 1924, David Jenson, personally, and not as administrator, would be liable, and David Jenson's sureties could not be held liable therefor.
It may be argued, however, that the $1,215.51 was a part of the estate at the time of its allowance for the payment of inheritance taxes December 31, 1919, and from the admitted fact that the taxes were not paid that the said sum remained in the estate. The allowance of that account by the court constitutes a judgment, it is final, and may not be attacked except in a court of equity. "An executor's or administrator's account which has been allowed can be assailed only *Page 523 
in equity and upon the same grounds as other judgments." In reRaleigh's Estate, 48 Utah 128, 158 P. 705, 709; Moyes et al.
v. Agee, 53 Utah 360, 178 P. 753.
The probate court should have required the voucher from the state treasurer to be filed with the court, the same as all other vouchers, as required by the statute before the account was approved. Merely because the probate files fail to show the filing of the proper voucher constitutes no greater reason for holding the succeeding administrator for this item, without other evidence, than for holding him for any other item in the account, for example, the family allowance. If Mary Brooks, administratrix, had a credit in the account for $1,215.51 and she failed to require her attorney or other agent to apply the fund to the proper credit it is the responsibility of Mary Brooks, now her estate and her sureties. When that account was allowed, that sum ceased to be a part of the estate, and an attempt on the part of any one to recover it for the estate would be met by the decree of the court. Mary Brooks would have a claim against David Jenson personally, had she turned those funds over to him and he had failed to do his duty as her agent by paying the same to the state treasurer, or the Attorney General for the state treasurer.
Counsel for respondents cite section 7879, Comp. Laws 1917, which provides:
"Mistakes in settlement may be corrected at any time before final settlement and discharge, and, after that time, by equitable proceedings, on such showing as will justify the interference of the court."
The correctness of the account of December, 1919, is not questioned or attacked in this proceeding, and the administratrix who rendered it and had it allowed is deceased. She may have misplaced her confidence and it may have been betrayed, but that does not change the legal aspects of the situation as here presented.
The second and subsequent assignments of error relate to the treatment by the court of the funds relating to the family *Page 524 
allowance. On the 16th day of September, 1918, the court entered an order granting to Mary Brooks a family allowance of $100 per month, commencing from the date of the death of Clarence Brooks, which occurred on May 24, 1918. This order remained in full force and effect until the death of Mary Brooks, which occurred on the 12th day of February, 1924. Upon the submission of the first account, December, 1919, Mary Brooks included in the account an item of family allowance in the sum of $1,900 which was approved. In her second and third accounts no item for family allowance appeared. The third account was filed in February, 1922.
In requiring the administrator David Jenson to account, the court gave him credit for the family allowance, the order for which was approved December, 1919, in the sum of $1,900; also gave him credit for the family allowance from the 1st day of February, 1922, till the date of the death of Mary Brooks on the 12th day of February, 1924, in the sum of $2,433.33; but refused to give credit for the family allowance for the period between the dates of rendering the first and third accounts, viz., December 12, 1919, and February 1, 1922. Put in the form of totals, the period from the date of the death of Clarence W. Brooks to the date of the death of Mary Brooks, the period covered by the order for the family allowance was five years, eight months, and eighteen days, or 68 3/5 months, at $100 per month, which amounts to a total of $6,860; whereas, the court allowed him a credit of $1,900 plus $2,433.33, or $4,333.33. The suggested reason why the court did not allow the larger amount is that Mary Brooks in her second and third accounts did not claim credit for the family allowance. This is indicated in finding No. 10 where the trial court found:
"That in her second account and report covering the period from December 10, 1919, to July 9, 1920, and in her third account and report covering the period from July 9, 1920, to February 1, 1922, said administratrix did not take or claim credit for any moneys paid out by her during said period of time to said wife for said allowance. That *Page 525 
no sum was paid from the estate herein for said allowance between December 10, 1919, and February 1, 1922."
As heretofore indicated, appellant assigns error because of this finding. We think the assignment is well taken. Section 7643, Comp. Laws Utah 1917, provides:
"When a person dies leaving a surviving wife, husband, or minor children, they shall be entitled to remain in posession of the homestead and to the use of the property exempt from execution until otherwise directed by the court; and during administration shall receive such allowance out of the estate as the court may deem necessary and reasonable for their support. Such allowance may date from the death of the decedent, but in case of insolvent estate shall not continue for longer than one year, and must be paid in preference to all other charges except expenses of last sickness and funeral expenses of the decedent, and costs and charges of administration. The court may, in its discretion, exclude from such family allowance, except homestead rights, any person who may have a separate property or income."
This court has heretofore held that the widow has an absolute right to the family allowance during the period of administration of the estate. In re Pugsley's Estate, 27 Utah 489, 76 P. 560. Why the period of administration of Mary Brooks for the purpose of an accounting should be broken into three parts and family allowance credited for a first period, disallowed for a second period, and allowed again for a third period, during all of which time the order of the court granting the family allowance was in force and effect, and the validity of the order is not attacked, does not appear (In re Foreman's Estate, 59 Okla. 1,157 P. 279), except the statement that it was not claimed.
From the date fixed by the order that the family allowance should begin, the sum allowed became the property of Mary Brooks. She and she only was entitled to it, and upon her death her heirs, devisees, and legatees are entitled to receive the unpaid amount from the estate of Clarence W. Brooks through the estate of Mary Brooks, deceased. As a matter of law as the allowance accrued it became either the personal property of Mary Brooks or a claim against *Page 526 
the estate of Clarence W. Brooks, deceased, which Mary Brooks or her representatives were entitled to receive in preference to all other charges except expenses of last sickness and funeral expenses of decedent, and costs and charges of administration. Section 7643, supra.
The family allowance is not a part of the decedent's estate for inheritance tax purposes, but passes to the surviving wife, husband, or minor children by virtue of the statute and the court order fixing the amount. It is placed upon the same principle as the widow's statutory one-third of the real estate left by her deceased husband. "Such property does not pass to the widow by will or statutes of inheritance, but by operation of law as property belonging to her in her own right." In re Green'sEstate, 78 Utah 139, 1 P.2d 968, 969.
If David Jenson as administrator were not required to account for that part of the family allowance covered by the beginning and the ending periods of the administration of the estate of Clarence W. Brooks, deceased, by Mary Brooks, it is difficult to find a reason why he should be required to account, as administrator, for the intermediate period. This does not mean that David Jenson should not account either personaly or as administrator for all funds and property that came into his hands in his respective capacities. Whatever funds or property if any that came into his possession in his personal capacity or in his capacity as attorney belonging to the estate of Clarence W. Brooks before the death of Mary Brooks, he should be required to account for in his personal capacity; and whatever funds or property that came into his possession in his capacity as administrator de bonis non of the estate of Clarence W. Brooks, deceased, he and his sureties should be required to account for. The trial court therefore erred in requiring David Jenson, as administrator of the estate of Clarence W. Brooks, deceased, and in holding his sureties, to account for the sum of $1,215.51 inheritance taxes, and the sum of $2,526.67 family allowance for the intermediate period. David Jenson may be *Page 527 
personally liable therefor; but that matter is not before the court in this proceeding.
There are some references in the testimony as to the Mary Brooks estate, and David Jenson's relation thereto as executor, also some references to David Jenson personally in this proceeding. It does not appear from the record that David Jenson, personally, has ever been made a party hereto. The order of the court affects David Jenson and his sureties in their capacities as administrator and sureties of the said administrator, respectively, of the estate of Clarence W. Brooks, deceased.
For the reasons herein stated, I cannot concur in the conclusions reached in the prevailing opinion. The order and judgment of the lower court should be reversed as to the two items herein referred to.